                        Case 2:21-cv-00613-WBS-CKD Document 17 Filed 09/03/21 Page 1 of 12


                    1   Cory J. King, Bar No. 177938
                        cking@fordharrison.com
                    2   FORD & HARRISON LLP
                        500 La Terraza Boulevard
                    3   Suite 150
                        Escondido, CA 92025
                    4   (858) 214-3952
                    5   Jenny Choi, Bar No. 285839
                        jchoi@fordharrison.com
                    6   Mohammad B Shihabi, Bar No. 337819
                        mshihabi@fordharrison.com
                    7   FORD & HARRISON LLP
                        350 South Grand Avenue
                    8   Suite 2300
                        Los Angeles, CA 90071
                    9   Telephone: 213-237-2400
                        Facsimile: 213-237-2401
                10
                        Attorneys for Defendant
                11      WALMART INC.
                12      Joseph M. Lovretovich, Bar No. 73403
                        jml@jmllaw.com
                13      Jared Beilke, Bar No. 195689
                        jared@mllaw.com
                14      Ruth Gewing, Bar No. 255876
                        ruth@jmllaw.com
                15      JML LAW
                        5855 Topanga Canyon Blvd., Suite 300
                16      Woodland Hills, California 91367
                17      Attorneys for Plaintiff Meliza Cruz
                18
                                                  UNITED STATES DISTRICT COURT
                19
                                                 EASTERN DISTRICT OF CALIFORNIA
                20

                21
                        MELIZA CRUZ,                           Case No. 2:21-cv-00613-WBS-CKD
                22
                                            Plaintiff,         STIPULATION REGARDING ESI
                23                                             AGREEMENT AND PRODUCTION
                        v.                                     PROTOCOL; [PROPOSED] ORDER
                24
                        WALMART INC., a Delaware
                25      Corporation; DOES 1 through 50,        Action Filed: 2/23/2021
                        inclusive,                             Date of Removal: 4/2/2021
                26                                             Trial Date: None Set
                                            Defendants.
                27

                28
F ORD & H A RRISON
       LLP
                        WSACTIVELLP:12513219.1
 ATTORNEYS AT LAW
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 17 Filed 09/03/21 Page 2 of 12


                    1            The Parties agree to the following protocol for the production of discoverable
                    2   documents originating from hard copy sources and as electronically stored
                    3   information (“ESI”) pursuant to the Federal Rules of Civil Procedure (Fed. R. Civ.)
                    4   and subject to the parties’ Confidentiality Order.
                    5   General Provisions
                    6            1.     As used herein, “Requesting Party” means the party requesting
                    7   production of documents. As used herein, “Producing Party” means the party that
                    8   may be producing documents in response to the request of requesting party. As used
                    9   herein, the words “Party” or “Parties” include the Requesting Party and the Producing
                10      Party.
                11               2.     This Protocol applies to the ESI provisions of Fed. R. Civ. 16, 26, 33,
                12      34, and 37. This Protocol also applies to Fed. R. Civ. P. 45, if agreed to by the
                13      recipient of any document request issued pursuant to that rule, in all instances in
                14      which the provisions of Fed R. Civ. P. 45 are the same as, or substantially similar to,
                15      the provisions of Fed. R. Civ. P. 16, 26, 33, 34, and 37. Nothing contained herein
                16      modifies Fed. R. Civ.45 and, specifically, the provision of Fed. R. Civ. 45(d)(2)(B)
                17      regarding the effect of a written objection to inspection or copying of any or all of
                18      the designated materials or premises.
                19               3.     Nothing in this Protocol shall be deemed to prevent any Parties from
                20      agreeing to terms different than or inconsistent with the terms of this Protocol.
                21               4.      Nothing in this protocol shall be deemed to constitute a waiver of any
                22      objections a Producing Party may have with respect to any document request.
                23               5.     This ESI Protocol is consistent with Fed. R. Civ. 26(b)(1) and limits the
                24      scope of discovery to any non-privileged data that is relevant to any party’s claim or
                25      defense and proportional to the needs of the case, considering the importance of the
                26      issues at stake in the action, the amount in controversy, the parties’ relative access to
                27      relevant information, the parties’ resources, the importance of the discovery in
                28      resolving the issues, and whether the burden or expense of the proposed discovery
F ORD & H A RRISON
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12513219.1                      -2-
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 17 Filed 09/03/21 Page 3 of 12


                    1   outweighs its likely benefit. Nothing in this protocol shall obligate a Party to preserve
                    2   ESI outside the scope of permissible discovery under Fed. R. Civ. 26(b)(1).
                    3   Documents from hard copy sources
                    4           6.      The parties will produce documents originating from hard copy sources
                    5   (“Hard Copy Documents”) in Group IV single-page TIFF format (black and white,
                    6   300 dpi) with corresponding searchable OCR text, along with the below-listed fielded
                    7   data when available. The parties will provide a standardized load file compatible with
                    8   Concordance and with a Bates number field included in the load file to match text
                    9   and fielded data with TIFF images. With respect to Hard Copy Documents, data on
                10      the load file will include:
                11                      a.       Beginning Document Bates Number
                                        b.       Ending Document Bates Number
                12                      c.       Beginning Family Bates Number (begins with 1st page of parent)
                                        d.       Ending Family Bates Number
                13                      e.       Custodian or Source
                                        f.       Confidentiality Designation
                14                      g.       Page Count
                                        h.       Redaction (Y/N)
                15                      i.       Text File Path, including filename and extension (.txt)
                16      Electronically Stored Information
                17      Discovery of ESI shall proceed as follows:
                18              7.      The Producing Party shall conduct a reasonable and good faith search
                19      for documents and ESI that are subject to production under the Federal Rules of Civil
                20      Procedure. To filter ESI for relevancy prior to review and production, a Producing
                21      Party may do one or more of the following, so long as the process used meets the
                22      standard of care promulgated in Fed. R. Civ. 26(g): (i) use keyword search terms that
                23      it in good faith believes will capture responsive ESI and review search term hits for
                24      responsiveness, (ii) limit the collection and review of ESI to the custodians the
                25      Producing Party reasonably believes have unique documents responsive to the
                26      document requests; (iii) limit the collection and review of ESI to a reasonable date
                27      range based on the claims asserted, (iv) use technology assisted review techniques.
                28      The Requesting Party may suggest keyword search terms for consideration by the
F ORD & H A RRISON
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12513219.1                       -3-
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 17 Filed 09/03/21 Page 4 of 12


                    1   Producing Party. The Producing Party will include any such search terms that do not
                    2   create an undue burden, and shall inform the Requesting Party of objectionable
                    3   search terms and propose alternative terms that reasonably limit the documents for
                    4   review to a number proportional to the needs of the case.
                    5           8.      Except as otherwise stated herein, the parties will produce documents
                    6   originating as ESI, or kept as such in the ordinary course, in TIFF format with
                    7   extracted text, along with the below-listed metadata fields when available. The
                    8   parties will provide a standardized load file compatible with Concordance and with
                    9   a Bates number field included on the load file to match text and metadata with TIFF
                10      images. With respect to ESI, data on the load file will include:
                11                     a.        Beginning Document Bates Number
                12                     b.        Ending Document Bates Number
                                       c.        Beginning Family Bates Number (begins with 1st page of parent)
                13
                                       d.        Ending Family Bates Number
                14                     e.        Custodian or Source
                                       f.        Duplicate Custodians
                15
                                       g.        Confidentiality Designation
                16                     h.        Page Count
                                       i.        Redaction (Y/N)
                17
                                       j.        Document Date (if available)
                18                     k.        File Name (including extension)
                                       l.        File Extension
                19
                                       m.        Document Type
                20                     n.        From
                                       o.        To
                21
                                       p.        CC
                22                     q.        BCC
                                       r.        Subject
                23
                                       s.        Email Date Received
                24                     t.        Email Time Received
                                       u.        Email Date Sent
                25
                                       v.        Email Time Sent
                26                     w.        Timezone (UTC) {consider local time zone option for “time”
                                fields}
                27
                                       x.        MD5 Hash Values (or alternatively agreed upon Hash Standard)
                28                     y.        Text File Path, including filename and extension (.txt)
F ORD & H A RRISON
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12513219.1                       -4-
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 17 Filed 09/03/21 Page 5 of 12


                    1                   z.       Native File Path, including filename and extension
                    2
                                9.      The parties may redact (1) information that is privileged or protected
                    3
                        from discovery as work product or by reason of any other applicable privilege or
                    4
                        immunity; (2) information subject to non-disclosure obligations imposed by
                    5
                        governmental authorities, law or regulation (e.g., protected personal information);
                    6
                        and (3) sensitive, non-relevant information, including but not limited to personally
                    7
                        identifiable information, trade secrets, or information regarding products, data, or
                    8
                        people, within documents that contain relevant information. The parties will produce
                    9
                        redacted documents in TIFF format with corresponding searchable OCR text and the
                10
                        associated metadata for the document, ensuring the redacted content is fully protected
                11
                        from disclosure.
                12
                                10.     The parties will not produce non-relevant Excel spreadsheets attached
                13
                        to relevant emails. The parties will produce relevant spreadsheets (e.g. Microsoft
                14
                        Excel) not requiring redaction in native format. For Excel spreadsheets requiring
                15
                        redaction the parties shall meet and confer regarding Native Excel Redaction verses
                16
                        redaction applied to converted TIFF images. When redaction is burdensome and/or
                17
                        for cost savings – “parties will produce relevant spreadsheets, including those
                18
                        requiring redaction, in native format, and limit the volume of spreadsheets needing
                19
                        redaction to reasonable set.” At any time, the parties may consider whether the
                20
                        information contained in Excel spreadsheet is available and should be produced from
                21
                        a structured data source from which the Excel spreadsheets are generated.
                22
                                11.     The parties will produce slide shows (e.g. Microsoft PowerPoint
                23
                        presentations) not requiring redaction in native format. Slide shows requiring
                24
                        redaction will be produced as TIFF images.
                25
                                12.     The parties will produce in native format those documents and ESI that
                26
                        do not convert well to TIFF images (in addition to Excel and Power Point, e.g.
                27
                        oversized drawings, picture files, audio and video files), or will ask the receiving
                28
F ORD & H A RRISON
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12513219.1                       -5-
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 17 Filed 09/03/21 Page 6 of 12


                    1   party to meet and confer regarding a reasonable alternative form of production. The
                    2   parties will produce picture files in native format, color PDF, or JPEG format when
                    3   color images are available.
                    4           13.     The file name for the documents produced in native format will consist
                    5   of a Bates number and a confidentiality designation if available. The parties will
                    6   provide a corresponding placeholder TIFF image for native files included in a
                    7   production.
                    8           14.     The parties may withhold documents from production by designating
                    9   the documents privileged pursuant to a claim of attorney-client privilege, work
                10      product protection, or other applicable privilege or immunity in accordance with the
                11      federal discovery rules and the parties’ Confidentiality Order. Within 45 days of the
                12      conclusion of all document productions, the Producing Party will produce a privilege
                13      log in PDF format or Microsoft Excel indicating the categories of documents
                14      withheld from production and the basis for the claim of privilege. Inadvertent failure
                15      to log privileged documents or metadata will not result in the waiver of privilege,
                16      provided that upon discovering the inadvertent omission, the Producing Party sends
                17      to the Requesting Party an addendum to the appropriate privilege log explaining the
                18      reason for the omission and providing the required privilege log entries for the
                19      document(s).
                20              15.     The parties will perform de-duplication of ESI within and across
                21      custodians according to MD5 or SHA-1 hash values and will produce only a single
                22      copy of identical ESI. Entire document families may constitute duplicate ESI. De-
                23      duplication shall not break up document families. All custodians of a de-duplicated
                24      document must be identified in the “Duplicate Custodians” metadata field specified
                25      in Paragraph 8. If the parties de-duplicate ESI, they shall provide custodian
                26      associations in a semi-colon delimited field that includes duplicate custodian name
                27      information for the duplicate custodians. An overlay data file shall be produced after
                28      every rolling production to account for updated duplicate custodian information in
F ORD & H A RRISON
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12513219.1                    -6-
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 17 Filed 09/03/21 Page 7 of 12


                    1   the Custodian field.
                    2           16.     Except as otherwise allowed herein, the parties shall preserve parent-
                    3   child relationships (the association between an attachment and its parent document)
                    4   where possible. The parties will provide a Beginning Family Bates Number and
                    5   Ending Family Bates Number for each produced attachment in the data load file.
                    6           17.     The parties shall assign a Bates number to individual pages of TIFF
                    7   documents and a Bates number to each document produced in native format. Bates
                    8   numbers shall be unique across the entire document production and sequential within
                    9   a given document. The parties will use the following Bates numbering convention:
                10                      a.       Walmart-Cruz [000000].
                11              18.     The parties understand that this protocol contemplates rolling
                12      productions of documents, and they acknowledge that nothing in this Order waives,
                13      restricts or eliminates the parties’ respective rolling production obligations, the
                14      parties’ respective supplementation obligations prescribed in the Federal Rules of
                15      Civil Procedure or the parties’ “claw-back” rights and obligations pursuant to the
                16      Confidentiality Order in this case.
                17              19.     If the forms of production allowed by this protocol present an undue
                18      burden or cost for a Producing Party, the parties shall meet and confer to try to agree
                19      on a reasonable, alternative form of production. Nothing in this protocol prohibits a
                20      party from seeking relief from this protocol pursuant to the applicable discovery
                21      rule(s).
                22              20.     When documents produced in accordance with this protocol are used in
                23      any proceeding herein, including depositions, hearings, or trial, the image copy of
                24      documents as described herein (Paragraphs 6, 8, 10-12) shall be the copy used unless
                25      the image copy is so illegible or unwieldy to make it infeasible to use as a deposition
                26      exhibit, in which case the native version may be used. If the native version is used
                27      as an exhibit, the record of the deposition must identify the exhibit using its BATES
                28      number, and the BATES number shall also be written on any paper or electronic copy
F ORD & H A RRISON
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12513219.1                     -7-
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 17 Filed 09/03/21 Page 8 of 12


                    1   of the exhibit. The confidentiality designation of the document shall also be stated
                    2   on the record of the deposition and shall be written on any paper or electronic copy
                    3   of the exhibit. Extracted text files shall not be used in any proceeding as a substitute
                    4   for the image of any document. This paragraph does not apply to any summary
                    5   exhibits or demonstratives.
                    6           21.     Each party will bear the costs to process and review its own documents
                    7   according to this protocol. Notwithstanding this paragraph, nothing in this Document
                    8   Production Protocol limits or prohibits a prevailing party from seeking recovery of
                    9   all allowable fees and costs, including attorney fees and costs, as may be permitted
                10      under applicable law and as provided by Federal Rules of Civil Procedure.
                11              22.     Nothing in this protocol shall be construed to affect, modify or amend
                12      the parties’ Confidentiality Order filed with the Court.
                13              23.     Nothing in this protocol shall be construed to affect the discoverability
                14      or admissibility of any document or data. All objections to the discoverability or
                15      admissibility of any document or data are preserved and may be asserted at any time
                16      in accordance with the applicable discovery rules.
                17      Production of Databases and Other Structured Data.
                18              24.     Generally, relevant ESI stored in databases should be produced in a
                19      mutually agreeable data exchange format.
                20              25.     The Parties will meet and confer to address the production and
                21      production format of any responsive data contained in a database or other structured
                22      data source. If ESI in commercial or proprietary database format can be produced in
                23      an already existing and reasonably available report form, the Parties will produce the
                24      information in such a report form, in the reasonably usable TIFF-image format. If an
                25      existing report form is not reasonably available, the Parties will meet and confer to
                26      attempt to identify a mutually agreeable report form.
                27              26.     Nothing herein shall obligate a Producing Party to custom reporting.
                28      The Parties shall meet and confer to discuss the associated cost and proportionality
F ORD & H A RRISON
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12513219.1                      -8-
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 17 Filed 09/03/21 Page 9 of 12


                    1   of any custom reporting.
                    2   Other Data Sources
                    3           27.     The Parties share a desire to ensure that ESI is produced in an
                    4   acceptable, searchable format. The Parties recognize that certain, limited ESI may
                    5   not be amenable to the proposed technical specifications. The Parties will meet and
                    6   confer in good faith to reach agreement regarding these issues and the appropriate
                    7   form of production, and will seek Court intervention if necessary.
                    8   Deficiency Procedure
                    9           28.     If the Requesting Party has good cause to believe that a Producing
                10      Party’s discovery efforts have been deficient, the Parties will meet and confer with
                11      the goal of identifying a means by which the Producing Party can provide assurances
                12      of the reasonableness of its discovery efforts.
                13              29.     As used in this section, “good cause” requires more than mere
                14      speculation; the Requesting Party must offer some concrete evidence of a deficiency
                15      in the Producing Party’s discovery process.
                16              30.     Upon a showing of good cause, the Parties will meet and confer to
                17      consider appropriate means to assess the reasonableness of a Producing Party’s
                18      discovery efforts, or to identify additional production criteria to cure the deficiency.
                19              31.     If the Parties are unable to agree upon a means by which the Producing
                20      Party can provide assurances of the reasonableness of its discovery efforts, the Parties
                21      will submit the dispute to the Court in the form of a joint discovery letter.
                22      Clawback Provision
                23              32.     The production of privileged or work-product protected documents,
                24      electronically stored information (ESI) or information, whether inadvertent or
                25      otherwise, is not a waiver of the privilege or protection from discovery in this case
                26      or in any other federal or state proceeding.
                27              33.     This ESI Protocol shall be interpreted to provide the maximum
                28      protection allowed by Federal Rule of Evidence (FRE) 502(d) and shall be
F ORD & H A RRISON
       LLP
 ATTORNEYS AT LAW
                        WSACTIVELLP:12513219.1                    -9-
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 17 Filed 09/03/21 Page 10 of 12


                    1    enforceable and granted full faith and credit in all other state and federal proceedings
                    2    by 28 U.S. Code § 1738. In the event of any subsequent conflict of law, the law that
                    3    is most protective of privilege and work product shall apply.
                    4            34.     Nothing contained herein is intended to or shall serve to limit a Party’s
                    5    right to conduct a review of documents, ESI or information (including metadata) for
                    6    relevance, responsiveness and/or segregation of privileged and/or protected
                    7    information before production.
                    8            35.     If the receiving party has reason to believe that a produced document or
                    9    other information may reasonably be subject to a claim of privilege, then the
                10       receiving party shall immediately sequester the document or information, cease using
                11       the document or information and cease using any work product containing the
                12       information, and shall inform the producing party of the beginning BATES number
                13       of the document or, if no BATES number is available, shall otherwise inform the
                14       producing party of the information.
                15               36.     A producing party must give written notice to any receiving party
                16       asserting a claim of privilege, work-product protection, or other ground for
                17       reclaiming documents or information (a “clawback request”). After a clawback
                18       request is received, the receiving party shall immediately sequester the document (if
                19       not already sequestered) and shall not review or use that document, or any work
                20       product containing information taken from that document, for any purpose. The
                21       parties shall meet and confer regarding any clawback request.
                22       Final Disposition of ESI
                23               37.     Within thirty (30) days of settlement or final adjudication, including the
                24       expiration or exhaustion of all rights to appeal or petitions for extraordinary writs,
                25       each party or non-party to whom any materials were produced shall, without further
                26       request or direction from the Producing Party, promptly destroy all documents, items
                27       or data received including, but not limited to, copies or summaries thereof, in the
                28       possession or control of any expert or employee. The Requesting Party shall provide
F ORD & H A RRISON
       LLP
 ATTORNEYS AT LAW
                         WSACTIVELLP:12513219.1                     - 10 -
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 17 Filed 09/03/21 Page 11 of 12


                    1    written certification of destruction to the Producing Party no later than 30 days after
                    2    the termination of this matter.
                    3    Dated: August 25, 2020
                    4
                         /s/ Ruth S. Gewing                                /s/Cory J. King
                    5    Jared Beilke, Esq.                                Cory J. King
                         Ruth Gewing, Esq.                                 Jenny Choi
                    6    JML Law, APLC                                     Mohammad B. Shihabi
                         Attorneys for Plaintiff                           Ford & Harrison LLP
                    7                                                      Attorneys for Defendants
                    8

                    9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
F ORD & H A RRISON
       LLP
 ATTORNEYS AT LAW
                         WSACTIVELLP:12513219.1                   - 11 -
    SAN DIEGO
                        Case 2:21-cv-00613-WBS-CKD Document 17 Filed 09/03/21 Page 12 of 12


                    1                                  [PROPOSED] ORDER
                    2             GOOD CAUSE APPEARING, the Court hereby approves this Stipulation
                    3    and Orders the parties to conform to the terms and conditions set forth herein.
                    4             IT IS SO ORDERED.
                    5    Dated: September 2, 2021
                                                                  _____________________________________
                    6
                                                                  CAROLYN K. DELANEY
                    7                                             UNITED STATES MAGISTRATE JUDGE

                    8    8.cruz0613.stipESI

                    9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
F ORD & H A RRISON
       LLP
 ATTORNEYS AT LAW
                         WSACTIVELLP:12513219.1                  - 12 -
    SAN DIEGO
